Exhibit 10.31 AMENDMENT TO JOINT RESEARCH AND PRODUCT DEVELOPMENT AGREEMENT This Amendment to the Joint Research and Product Development Agreement(“Amended Agreement”) dated May 31, 2012 is entered into effective March 29, 2013 (the “Effective Date”), between Sumitomo Precision Products Co., Ltd., a Japanese corporation having a place of business at 1-10 Fuso-cho, Amagasaki, Hyogo 660-0891 Japan, (hereinafter “SPP”), and Visualant, Incorporated a corporation under the laws of the State of Nevada having a business address of 500 Union Street, Suite 420, Seattle, Washington, 98101, and subsidiaries and affiliates (hereinafter “VISUALANT”). This Amended Agreement reflects the following changes to the Joint Research and Product Development Agreement dated May 31, 2012: 2.2Deliverables The deliverables for the Amended Agreement are included in Attachment B for the Amended Agreement dated March 25, 2013. 7.1Term The term of this Amended Agreement shall commence on the Effective Date and continue through December 31, 2013 (the “Term”), except as set forth herein or if sooner terminated in accordance with provisions herein.The Term may be extended by mutual consent of the Parties. Unless detailed in this Amended Agreement, the Joint Research and Product Development Agreement dated May 31, 2012 remains unchanged. IN WITNESS WHEREOF, VISUALANT and SPP have caused this Amended Agreement to be executed on the dates accompanying each signature below. Sumitomo Precision Products Co., Ltd. By:/s/ Shinichi Miki Name:Shinichi Miki Title: President Visualant, Incorporated By:/s/ Ronald P. Erickson Name: Ronald P. Erickson Title: President and CEO Top Level Schedule on Joint Development Tasks- Attachment B to the Joint Development Agreement 3/25/2013 Tasks Owner Mar. Apr May Jun Jul Aug Sep Oct Nov Dec Jan Feb Mar Orca HW (6D) and FW (Ahi) Complete Both 26-Apr TestOrca with TaterTot (Host software) Both? May 13 Start testing Squid Prototype Development Visualant May 27 Start to test working unit Self Calibration Development Starts May 13 We have to work with Prof Furness to plan this we can start when we have Orca, FW, and Host Software Skunk Works Visualant This is work with RATLab. The only real schedule is 'submit entry into xprize' Dev. Kit (6D rev 1) Release to Market Both End June. We see the Dev Kit potentially being released with Calibration algorithm as a later update Dev. Kit (Squid) Release to Market Both To be discussed between Visualant and SPP working group based on schedule above Market Research with Dev. Kit (6D rev 1) Both After the market release(3 to 6 months? To be discussed) Market Research with Dev. Kit (Squid) Both After the market release(3 to 6 months? To be discussed) Market response wrap up Both after above two activities Ver. 7 Concept design Both after above Ver. 7 top level configuration docs Visualant? TBD Ver. 7 tests/ Callibration Both TBD Ver. 7 release Both TBD
